IN THE SUPREME COURT OF THE STATE OF DELAWARE

DELLA KEATS,                                 §
                                             §
          Respondent Below,                  §            No. 111, 2021
          Appellant,                         §
                                             §            Court Below – Family Court
          v.                                 §            of the State of Delaware
                                             §
DIVISION OF FAMILY SERVICES,                 §
COLTON ALLRED and KIMMY                      §           File Nos. CS20-02005
ALLRED, & THE OFFICE OF THE                  §                     CS17-02457
CHILD ADVOCATE,                              §
                                             §           Petition Nos. 20-12669
          Petitioners Below,                 §                         19-25887
          Appellees.                         §

                                Submitted: December 8, 2021
                                Decided: December 16, 2021

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                         ORDER

         On this 16th day of December, 2021, after careful consideration of all the briefs

and the record on appeal, we find it evident that the judgment of the Family Court

should be affirmed on the basis of and for the reasons stated in its March 25, 2021

order.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family Court is

AFFIRMED.

                                          BY THE COURT:

                                           /s/ Tamika R. Montgomery-Reeves
                                                         Justice